CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders Putnam Global Natural Resources Fund: We consent to the use of our report dated October 10, 2011 to the Putnam Global Natural Resources Fund, included herein, and to the references to our firm under the captions “Financial Highlights” in the prospectuses and “Independent Registered Public Accounting Firm and Financial Statements” in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts December 23, 2011
